Citation Nr: 0513788	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 to March 1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which granted the veteran's claim for 
service connection for PTSD and assigned a 10 percent rating 
retroactively effective from May 23, 2000, the date of 
receipt of the claim for this condition.  A more recent 
August 2002 RO decision (by a Decision Review Officer (DRO)) 
increased the rating to 30 percent retroactively effective as 
of the same date.  The veteran wants an initial rating higher 
than 30 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  See also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).

Unfortunately, further development is required before 
actually deciding the claims at issue.  So, for the reasons 
explained below, the claims are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

In his October 2002 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board in Washington, DC.  But in March 2004, the 
veteran indicated that he no longer wanted a hearing before 
the Board.  So the Board deems his request for a central 
office hearing withdrawn.  See, e.g., 38 C.F.R. § 20.702(e) 
(2004).




REMAND

As a preliminary matter, with regard to the veteran's claim 
that he is unemployable due to the severity of his service-
connected PTSD, the Board has jurisdiction to consider his 
possible entitlement to a TDIU in this appealed claim for an 
increased rating.  The Board has this jurisdiction when that 
issue is raised by assertion or is reasonably indicated by 
the evidence, regardless of whether the RO expressly 
addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  
See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The question 
of TDIU entitlement, however, may be considered a component 
of an appealed increased rating claim only if the TDIU claim 
is based solely upon the disability or disabilities that are 
the subject of the increased rating claim.  VAOPGCPREC 6-96.  
Here, this is indeed the situation.

Nonetheless, the veteran's April 2005 claim of entitlement to 
a TDIU, as raised by his representative in the Informal 
Hearing Presentation, has not been adjudicated by the RO.  So 
the issue of his purported entitlement to a TDIU is 
reasonably raised from the evidence of record in this case.  
See EF v. Derwinski, 1 Vet. App. 324 (1991).  And since the 
disposition of this claim could potentially impact the 
disposition of his claim for a higher rating for his PTSD, 
and vice versa, the claim for a TDIU must be developed and 
adjudicated by the RO before further adjudicating the claim 
for a higher rating for the PTSD.  See, e.g., Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  This also avoids piecemeal adjudication of the 
claims with common parameters.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).



Moreover, although the RO obtained some of the veteran's VA 
medical records, it is unclear whether all of his VA medical 
records are on file.  In particular, the Board observes that 
the RO obtained VA medical records dated June 2000 through 
May 2002 and individual treatment notes dated in September 
2003 and March 2004 from the VA Medical Center (VAMC) in 
Wilmington, Delaware.  But it does not appear the RO 
attempted to obtain any additional VA treatment records, 
namely psychiatric and social work records dated from May 
2002 to the present.  These records may contain important 
medical evidence or confirmation of the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  

Likewise, while the Board acknowledges that the VA examiners 
obtained a brief summary of the veteran's occupational and 
educational history, his social and recreational history has 
not been obtained.  Similarly, the RO has not performed any 
additional research or information so that his education 
level, skill level, and length of unemployment may be 
confirmed.  

In addition, the Board notes that the veteran has been 
afforded several VA examinations for his PTSD, most recently 
in July 2002.  The examination reports, though, do not 
include all of the objective clinical findings necessary to 
properly evaluate the severity of his PTSD under the 
applicable rating criteria.  These VA examination reports, as 
well as his VA medical treatment records, raise questions 
concerning his current mental status.   Furthermore, these 
records do not provide the necessary information to determine 
whether his service-connected PTSD is so severe that it is 
impossible for him to follow a substantially gainful 


So to effectively evaluate the veteran's PTSD, more recent 
objective characterizations of his PTSD and associated 
symptomatology and Global Assessment of Functioning (GAF) 
score, including an opinion as to the basis of such a GAF 
score, are required.  See Fenderson, 12 Vet. App. at 125-26 
(when the veteran appeals the initial rating assigned for his 
disability, just after establishing his entitlement to 
service connection for it, VA must consider his claim in this 
context - which includes determining whether he is entitled 
to a "staged" rating to compensate him for times since 
filing his claim when his disability may have been more 
severe than at other times during the pendency of his 
appeal).

Further, a determination as to the severity of the veteran's 
PTSD is especially important in this particular instance 
because he also has several significant conditions that are 
not service-connected and, therefore, cannot be used as 
grounds for increasing the rating for his PTSD and/or 
granting a TDIU.  And, when rating his PTSD, VA adjudicators 
must be able to clinically distinguish by competent medical 
opinion the extent of his functional impairment that is 
attributable to his PTSD from that which is due to factors 
unrelated to his service in the military.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

Similarly, the Board observes the veteran has been treated 
for chronic lymphocytic leukemia (CLL) and depression, that 
he had previous problems with alcohol abuse, now in 
remission, and that his personality traits caused him to 
experience conflicts with authority.  It still is unclear, 
though, whether, and to what extent, his service-connected 
PTSD is included in (i.e., part and parcel of) these 
disorders and other problems.  Consequently, the Board cannot 
render an informed decision concerning the level of 
disability attributable to his service-connected PTSD, in 
particular, in the absence of specific medical information 
regarding his coexisting disabilities.  See Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) (the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence that does so).  



Thus, the veteran should be provided another VA mental status 
evaluation in order to better delineate the severity, 
symptomatology, and manifestations of his PTSD.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure the veteran has been sent an 
appropriate VCAA letter concerning his 
claims in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 
(West 2002).  (Note:  a VCAA letter 
already was sent in April 2001, when he 
was trying to establish his entitlement 
to service connection for PTSD.  
And according to VAOPGCPREC 8-2003 
(Dec. 22, 2003), VA does not have to 
issue another VCAA letter concerning his 
current claim for a higher initial rating 
for the PTSD).  That said, however, 
ensure the prior VCAA letter was 
sufficient and that he also receives an 
additional VCAA letter concerning his 
claim for a TDIU.

2.  Obtain the complete records of the 
veteran's psychiatric treatment and 
social work sessions at the VAMC in 
Wilmington, Delaware, from May 2002 to 
the present.



3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

4.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.



And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between May 2000 
and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions that are not service-
connected (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2004), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  



5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




